                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

COLTON J. NOVASCONE,

                   Plaintiff,                             8:19CV201

      vs.
                                                           ORDER
DANIEL DANAHER, P.A., N.D.C.S.;

                   Defendant.


       This matter is before the court on Defendant’s motion (Filing 45) seeking
extensions of the progression deadlines previously set in the court’s Progression
Order (Filing 28) and subsequent order extending deadlines (Filing 39). Defendant
specifically seeks to extend the deadline for dispositive motions by 90 days. Upon
consideration,

       IT IS ORDERED that Defendant’s motion to extend progression deadlines
(Filing 45) is granted. The court’s progression order (Filings 28 & 39) is modified
to provide that the deadline for filing dispositive motions is extended from June 1,
2021 to August 30, 2021. The court will enter an amended progression order,
which will incorporate the date change outlined above, establish a schedule for
preparation of the Order on Final Pretrial Conference, and schedule a date for the
Final Pretrial Conference commensurate with the foregoing deadlines.

      Dated this 3rd day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
